DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on May 3, 2019, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 1-21 are pending in the application. 

Sequence Compliance
In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on May 3, 2019, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

Election/Restrictions
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13, drawn to the technical feature of a method for treating a subject with a disease treatable by L-asparagine depletion. 
Group II, claims 14-21, drawn to the technical feature of a method for catalyzing the hydrolysis of asparagine in a sample.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The inventions of Groups I and II lack unity of invention because even though the inventions require (a) a heteropolymer of a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:2 and a polypeptide having an amino Rhodococcus sp. DAP 96253 (p. 13, lines 5 and 6). Pierce discloses inducing asparaginase production by Rhodococcus sp. DAP 96253 cultured in the presence of asparagine (Example 9, beginning at p. 29; Figure 5). Given that Rhodococcus sp. DAP 96253 is a gram-positive bacterium, which does not produce endotoxin, the asparaginase produced by Rhodococcus sp. DAP 96253 is considered to be endotoxin free asparaginase. While Pierce does not disclose the amino acid sequence of asparaginase produced by Rhodococcus sp. DAP 96253, the instant specification discloses that asparaginase produced by Rhodococcus sp. DAP 96253 comprises the amino acid sequence of SEQ ID NO: 10 (p. 11, lines 10-18). 

Election of Species
If applicant elects the invention of Group I or II, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species of human recombinant α-galactosidase A. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(a) a heteropolymer of a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:2 and a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:4; 
(b) a heteropolymer of a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:6 and a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:8; and
(c) a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:10.
Applicant is required, in reply to this action, to elect a single species of composition to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species of (a) to (c) is a different asparaginase each of the species of (a) to (c) is considered to represent a different technical feature. As such, the species do not share the same or corresponding technical feature. 
Moreover, the species of (a) to (c) do not make a contribution over the prior art. The shared same or corresponding technical feature among the species of (a) to (c) is an endotoxin-free asparaginase from Rhodococcus rhodochrous DAP 96253 and this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pierce (supra), which discloses asparaginase from the gram-positive bacterium Rhodococcus sp. DAP 96253 (Example 9, beginning at p. 29; Figure 5), which gram-positive bacteria do not produce endotoxin.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/David Steadman/Primary Examiner, Art Unit 1656